DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on November 19, 2021 for application 16567475.
	
Acknowledgements

Claims 46-50 are newly added.
Claims 26, 31, 40-41 and 44 are cancelled
Claims 27-30, 32-39, 42-43, and 45-50 are pending.
Claims 27-30, 32-39, 42-43, and 45-50 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Section 35 U.S.C. 101 Arguments


In response to Applicant’s arguments for claim rejections under 35 U.S.C. 101, 

only enhances the efficiency of exchanging media content among the content producers and the publishers, but also provides multiple security checks to enhance the safety and security of the media content being exchanged thereby providing a reliable platform to both the content producers as well as the content publishers for exchanging and publishing the media content. Hence, amounts to "significantly more" than an abstract idea under Step 2B.
In response to the arguments under 35 U.S.C. 101, Examiner respectfully disagrees as the claims 27-30, 32-39, 42-43, and 45-50 are still being directed to bringing buyers and sellers in a marketplace to exchange content which is still an abstract idea. Examiner specifically took each limitation of the newly drafted independent claims 46, 48, and 50 and believed that even with the multiple number of security measures to enhance the safety and security of the media content beinq offered on the platform, the claims are still being grouped under “a method of organizing human activities” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test, classified under fundamental economic principles or practice because each of the recited steps of claims 46, 48, and 50 are contributing to mitigating risk due to the security measures being taken within the digital/online platform to enhance the safety and security of the media content beinq offered on the platform and providing a reliable platform to both the content producers as well as the content publishers for exchanging and publishing the media content. Since there is increase in consumption of media content such as media sharing and publication, the platform is prone to theft and piracy, the recited steps will provide a safe and secure platform to exchange media content hence mitigating risk. Also, the judicial exception is still not integrated into a practical application because, when analyzed under prong two of step 2A, the additional elements of the claims such as the use of “a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform” me rely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. The use of a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Now, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B, the additional elements of a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform, to perform the steps amounts to no more than using a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform to automate and/or implement the abstract idea of bringing buyers and sellers in a marketplace to exchange content. The use of a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is still not considered patent eligible.


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-30, 32-39, 42-43, and 45-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instant case, claims 27-30, 32-39 and 46-47 are directed to a method, claims 42-43, 45, 48 and 49 are directed to a system and claim 50 is directed to a non-transitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed to bringing buyers and sellers in a marketplace to exchange content which is an abstract idea. Specifically, the claims recite “registering one or more content producers and one or more content publishers by receiving a completed electronic contract from the one or more content producer and the content publisher following a registration request, validating a registration of the one or more of the content producer and the content publisher based on a predefined criteria, in response to receiving the completed electronic contract from the corresponding one or more of the content producer devices and the content publisher, storing the registration of the one or more of the content producer and content publisher in a client database upon a successful validation of the registration, receiving one or more media content to be published from one or more of the registered content producers, receiving an access request from at least one of the registered content publisher…, establishing a communication session between one of the one or more registered content producer associated with the at least one media content for which the access request is received…, allocating a publication right for the at least one media content to the at least one content publisher based on one or more criteria defined in the established communication session and publishing the at least one media content in response to the allocated publication right” which is grouped within the “a method of organizing human activities” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test, classified under fundamental economic principles or practice, specifically “mitigating risk” as part of a transaction to exchange content safely and securely (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for enabling a transaction or providing a marketplace between a content producer and publisher to obtain rights to a publication items. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of “a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform” merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform performs the steps or functions of “registering one or more content producers and one or more content publishers by receiving a completed electronic contract from the one or more content producer and the content publisher following a registration request, validating a registration of the one or more of the content producer and the content publisher based on a predefined criteria, in response to receiving the completed electronic contract from the corresponding one or more of the content producer devices and the content publisher, storing the registration of the one or more of the content producer and content publisher in a client database upon a successful validation of the registration, receiving one or more media content to be published from one or more of the registered content producers, receiving an access request from at least one of the registered content publisher…, establishing a communication session between one of the one or more registered content producer associated with the at least one media content for which the access request is received…, allocating a publication right for the at least one media content to the at least one content publisher based on one or more criteria defined in the established communication session and publishing the at least one media content in response to the allocated publication right”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform, to perform the steps amounts to no more than using a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform to automate and/or implement the abstract idea of bringing buyers and sellers in a marketplace to exchange content. As discussed above, taking the claim elements separately, the media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform perform the steps of “registering one or more content producers and one or more content publishers by receiving a completed electronic contract from the one or more content producer and the content publisher following a registration request, validating a registration of the one or more of the content producer and the content publisher based on a predefined criteria, in response to receiving the completed electronic contract from the corresponding one or more of the content producer devices and the content publisher, storing the registration of the one or more of the content producer and content publisher in a client database upon a successful validation of the registration, receiving one or more media content to be published from one or more of the registered content producers, receiving an access request from at least one of the registered content publisher…, establishing a communication session between one of the one or more registered content producer associated with the at least one media content for which the access request is received…, allocating a publication right for the at least one media content to the at least one content publisher based on one or more criteria defined in the established communication session and publishing the at least one media content in response to the allocated publication right”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of bringing buyers and sellers in a marketplace to exchange content. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of bringing buyers and sellers in a marketplace to exchange content. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 33, 37-39, 40-44, 46, 48 and 50 are rejected under 35 U.S.C. 103(b) as being unpatentable over Allaire, et al. (US 7,925,973 B2) in view of Ginter et al. (5,892,900).
Regarding Claims 46, 48 and 50, Alliare discloses a method for publishing media content via a media brokering system, the media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform communicating with the one or more content producer devices and the one or more content publisher devices over a network, the method comprising:

(a) registering, by the online media brokering platform via a server application, one or more content producers via the respective content producer devices and one or more content publishers via the respective content publisher devices, the registering including: (Col. 5 lines 44-55, Col. 8 line 58- Col. 9 line 66, Col. 10 lines 7- 30, Col. 13 lines 39-54, Col. 31 lines 53-65, Col. 32 lines 48-63, Col. 33 lines 1-22)

(b) receiving, by the online media brokering platform via the server application, a completed electronic contract from the one or more content producer devices and the content publisher devices following a registration request from the respective one or more content producer devices and the content publisher devices; (Col. 5 lines 10-21, Col. 31 lines 53-65, Col. 32 lines 48-63, Col. 33 lines 1-22)

(c) validating, by the online media brokering platform, a registration of the one or more of the content producer devices and the content publisher devices, based on a predefined criteria, in response to receiving the completed electronic contract from the corresponding one or more of the content producer devices and the content publisher devices; and (Col. 20 lines 40-53 and Col. 20 lines 58-62)

(d) storing, by the online media brokering platform, the registration of the one or more of the content producer devices and the content publisher devices in a client database upon a successful validation of the registration of the corresponding one or more of the content producer devices and the content publisher devices (Col. 21 lines 4-17)
(e) receiving, by the online media brokering platform via the server application, one or more media content to be published from one or more of the registered content producer devices (Col. 3 lines 24-31, Col. 41 lines 5-13, Col. 42 lines 1-29)

(f) receiving, by the online media brokering platform via the server application, an access request from at least one of the registered content publisher devices for accessing at least one media content, the access request including a proposed price being offered by the registered CPST Doc: 390053.1 6Application No: 16/567,475Docket No: 10662/00007 Amendment Dated: November 19, 2021Reply to Office Action of: August 20, 2021 content publisher device for the at least one media content, wherein an interface corresponding to the server application displayed on each of the one or more registered content publisher devices is limited to registered publishers only to prohibit access to the media content to unregistered publishers thereby [providing controlled access to the media content]; (Col. 10 lines 1-19, Col. 14 lines 1-13, Col. 15 lines 50-65, Col. 18 lines 10-57)

(g) establishing, by the online media brokering platform via the server application, a communication session between one of the one or more registered content producer devices associated with the at least one media content for which the access request is received and the corresponding at least one content publisher device requesting the access to facilitate a transaction of the at least one media content, the communication session being established in response to an affirmation received, by the online media brokering platform via the server application, from the content producer device associated with the at least one media content, for the access request received from the corresponding at least one content publisher device; (Col. 9 lines 12-34)
(h) allocating, by the online media brokering platform, a publication right for the at least one media content to the at least one content publisher associated with the at least one content publisher device based on one or more criteria defined in the established communication session; and (Col. 9 lines 21-33, Col. 10 lines 1-19, Col. 17 lines 42-67, Col. 33 lines 1-9, Col. 42 lines 13-29)

(i) publishing, by the at least one content publisher device via a publication channel, the at least one media content in response to the allocated publication right to the at least one content publisher device (Col. 6 lines 45-50, Col. 19 line 62-Col. 20 line 12, Col. 20 line 58-Col. 21 line 17)

Allaire does not disclose providing controlled access to the media content.
Ginter however discloses providing controlled access to the media content (Fig 78; Col 280 lines 22-26, Col 281 lines 22-45; Col. 307 lines 31-56; 309, lines 25-55; 314/62-315/2; Col 315 lines 41-48 and 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire to include providing controlled access to the media content, as disclosed in Ginter, in order to improve the revenue of content providers, lower the distribution costs and the costs for content, better support advertising and usage information gathering, and better satisfy the needs of electronic information users which can also lead to increase in the amount and variety of electronic information (see Ginter Col. 2 lines 1-8).
Regarding Claims 27 and 42, Allaire discloses 
- enabling, by the online media brokerinq platform via the server application,  the one or more content publisher devices registered with the online media brokerinq platform to request creation of the media content for a particular news journalism item (see Allaire Col. 4 lines 59-66)
- providing, by the online media brokerinq platform via the server application, access to the request for creation of the media content for the particular news journalism item to a the one or more content producer devices registered with the online media brokerinq platform to enable the one or more content publisher devices to contract for production of the particular news media item according to one or more specifications, to enable the one or more content publisher devices to have the media content generated using remote independent one or more content producer devices  (see Allaire Col. 5 lines 25-32, Col. 5 lines 44-66)
- receiving, by the online media brokerinq platform via the server application, a response from at least one of the one or more content producer devices to produce the media content for the particular news journalism item requested by the one or more content publisher devices  (see Allaire Col. 33 lines 49-50, Col. 33 lines 58-67, Col. 34 lines 1-2)
- enabling, by the online media brokering platform via the serverapplication, a transaction transferring the rights to corresponding media content to be performed between respective parties in accordance with the request, to enable the corresponding media content to be transferred between the respective parties (Col. 9 lines 21-33, Col. 33 lines 1-9, Col. 42 lines 13-29)
Regarding Claims 28 and 43, Allaire discloses wherein the competitive process for the at least one media content is provided via an auction between the one or more content producer devices and one or more potential purchasers includinq one or more of the content publisher devices, and wherein the access request is received in association with the auction (Col. 3 lines 24-42).
Regarding Claim 29, Allaire discloses wherein access to the at least one medium content is provided via an option to purchase the at least one medium content item (Col. 3 lines 24-31, Col. 9 lines 4-33, Col. 41 lines 5-13)
Regarding Claim 33, Ginter discloses wherein the electronic contract is displayed in a plurality of clauses, each clause requiring a separate corresponding agreement via an input to the online media brokerinq platform (Col. 272 lines 62-67, Col. 273 lines 1-16; Fig. 75E).
Regarding Claim 37, Allaire discloses enabling, by the online media brokering platform via the server application, physical media content to be made available for purchase and be accessible via the online platform (Col. 3 lines 24-31, Col. 9 lines 4-33, Col. 41 lines 5-13).
Regarding Claim 38, Allaire discloses enabling, by the online media brokerinq platform via the server application, a communication to be established between the one or more content producer devices of the at least one media content and a particular one of the one or more content publisher devices  prior to receiving the request (Col. 9 lines 12-34).
Regarding Claim 39, Allaire discloses enabling, by the online media brokering platform via the server application, a communication to be established between the one or more content publisher devices  requesting the creation of the particular media content and the one or more content producer devices  prior to receiving the request (Col. 4 lines 59-66, Col. 9 lines 12-34).

Claims 30, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire and Ginter in further view of Backerding (US 2009/0259564A1).
Regarding Claim 30, the combination of Allaire and Ginter does not disclose wherein the option to purchase the at least one media content is through syndication of the at least one media content subsequent to an unsuccessful auction.
Backerding however discloses wherein the option to purchase the at least one media content is through syndication of the at least one media content subsequent to an unsuccessful auction (¶0069-¶0072; Fig. 7 380-382, Fig. 8 380).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include wherein the option to purchase the at least one media content is through syndication of the at least one media content subsequent to an unsuccessful auction, as disclosed in Backerding, in order to improve the independent marketplace, a virtual platform that will link independent creators and their content directly to interested buyers (see Backerding ¶0004).
Regarding Claim 35, Backerding discloses providing, by the CPST Doc: 390053.1 3Application No: 16/567,475Docket No: 10662/00007 Amendment Dated: November 19, 2021 Reply to Office Action of: August 20, 2021online media brokerinq platform via the server application, access to the at least one media content in a prescheduled live auction hosted by the online media brokering platform (¶0016, ¶0066).
Regarding Claim 36, Backerding discloses wherein each of the at least one media content is subjected to at least one criterion prior to being accepted for inclusion in the prescheduled live auction (¶0088).

Claims 32 and 45 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire and Ginter in further view of Narcisse et al (US2012/0226602A1) (“Narcisse”).
Regarding Claims 32 and 45, the combination of Allaire and Ginter does not disclose enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices to submit a request for proposal (RFP) for the particular media content, wherein one of the one or more content producer devices registered with the online media brokering platform generates the particular media content in accordance with the RFP.
Narcisse however discloses enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices to submit a request for proposal (RFP) for the particular media content, wherein one of the one or more content producer devices registered with the online media brokering platform generates the particular media content in accordance with the RFP (Fig. 6 steps 606, 610, 612-614; ¶0027, ¶0053-¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices to submit a request for proposal (RFP) for the particular media content, wherein one of the one or more content producer devices registered with the online media brokering platform generates the particular media content in accordance with the RFP, as disclosed in Narcisse, in order to improve and provide systems, methods, and computer program products that allow content editors to view geopositional information related to content creators for the purpose of commissioning content creation, assigning work, tracking work, viewing past trends, making decisions about which content creators to engage, and other tasks related to managing content creation (see Narcisse ¶0009).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire and Ginter in further view of Holloway et al (US 2012/0117649 A1) (“Holloway”).
Regarding Claim 34, the combination of Allaire and Ginter does not disclose providing a captcha input mechanism with each of the plurality of clauses.
Holloway however discloses providing a captcha input mechanism with each of the plurality of clauses (see Holloway ¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include providing a captcha input mechanism with each of the plurality of clauses, as disclosed in Holloway, in order to improve the methods and apparatuses for providing internet based proxy services available over the internet not requiring customer to protect their network against internet based threats and allowing fast, reliable, and robust performance from their network resources (see Holloway ¶0038).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire and Ginter in further view of Venkatesan et al. (US 2002/0172425 A1) (“Venkatesan”).
Regarding Claim 49, the combination of Allaire and Ginter does not disclose wherein the online media brokering platform is further configured to review, using an anti-plagiarism tool, each of the one or more media content received from the registered content producer devices to detect and track plagiarism of the corresponding each of the one or more media content, the anti-plagiarism tool including a text-based search tool for reviewing media content in text format and an image processing- based tool for reviewing media content in image or video format.
Venkatesan however discloses wherein the online media brokering platform is further configured to review, using an anti-plagiarism tool, each of the one or more media content received from the registered content producer devices to detect and track plagiarism of the corresponding each of the one or more media content, the anti-plagiarism tool including a text-based search tool for reviewing media content in text format and an image processing- based tool for reviewing media content in image or video format (¶0049-¶0057, ¶0130-¶0134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include wherein the online media brokering platform is further configured to review, using an anti-plagiarism tool, each of the one or more media content received from the registered content producer devices to detect and track plagiarism of the corresponding each of the one or more media content, the anti-plagiarism tool including a text-based search tool for reviewing media content in text format and an image processing- based tool for reviewing media content in image or video format, as disclosed in Venkatesan, in order to provide a technology for recognizing the content of text documents that may detect
similarity between text-based works in an automatic and accurate manner (see Venkatesan ¶0021).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/           Examiner, Art Unit 3685      

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685